      Case 4:20-cv-01115 Document 47 Filed on 04/17/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            April 17, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                    §
                                                  §
          Plaintiffs,                             §
VS.                                               § CIVIL ACTION NO. 4:20-CV-1115
                                                  §
BRYAN COLLIER, et al,                             §
                                                  §
          Defendants.                             §

                                             ORDER

        Before the Court is Defendants’ Emergency Motion to Stay. (Doc. No. 46). Defendants

request a stay of the Court’s Preliminary Injunction Order (Doc. No. 40) pending appeal to the

Fifth Circuit.

        The Court issues a five-day stay of its Preliminary Injunction, until 5:00 pm on Wednesday,

April 22, 2020, in order to, among other reasons, allow for issuance of the Court’s accompanying

Memorandum and Order laying out the factual and legal basis for the Court’s Preliminary

Injunction Order. The Court will entertain requests for extension of the length of the stay if needed.

        IT IS SO ORDERED.

        SIGNED at Houston, Texas on this the 17th day of April, 2020.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
